                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 AMY YERTON,                                           Case No. 18-cv-0219-SI

                 Plaintiff,                            ORDER

         v.

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                 Defendant.


Michael H. Simon, District Judge.

       On May 1, 2019, Plaintiff filed an unopposed motion for attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 24 U.S.C. § 2412(d). Judgment in this case was entered on

February 12, 2019, pursuant to the stipulation of the parties. The EAJA establishes specific

requirements for fee applications, including that they be submitted within 30 days of final

judgment, that they include a statement of financial eligibility of the plaintiff, and that they

include an “allegation” that the government’s position was not substantially justified. 24 U.S.C.

§ 2412(d); see also Scarborough v. Principi, 541 U.S. 401, 408 (2004) (“Section 2412(d)(1)(A)

thus entitles a prevailing party to fees absent a showing by the Government that its position in

the underlying litigation “was substantially justified,” while § 2412(d)(1)(B) sets a deadline of 30

PAGE 1 – ORDER
days after final judgment for the filing of a fee application and directs that the application shall

include: (1) a showing that the applicant is a prevailing party; (2) a showing that the applicant is

eligible to receive an award (in Scarborough’s case, that the applicant’s ‘net worth did not

exceed $2,000,000 at the time the civil action was filed,’ § 2412(d)(2)(B)); and (3) a statement of

the amount sought together with an itemized account of time expended and rates charged. The

second sentence of § 2412(d)(1)(B) adds a fourth instruction, requiring the applicant simply to

‘allege’ that the position of the United States was not substantially justified.”).

       Judgment in this case is considered final for purposes of EAJA on April 15, 2019. See

Hoa Hong Van v. Barnhart, 483 F.3d 600, 607, 612 (9th Cir. 2007) (explaining that judgment is

considered final for purposes of EAJA applications in social security cases when the 60-day time

to file an appeal has expired, and that the “60-day appeal period applies whether or not the

government consents to the judgment” for remands under both sentence four and sentence six).

Plaintiff’s EAJA application is due 30 days after final judgment and, therefore, is timely.

Plaintiff’s application, however, does not contain a statement of financial eligibility or an

allegation that the government’s position was not substantially justified. As discussed by the

Supreme Court, these are required under EAJA but can be cured with an amended petition.

Scarborough, 541 U.S. at 418-19. Accordingly, Plaintiff’s application (ECF 28) is denied,

without prejudice and with leave to file an amended application that cures the identified

deficiencies.

       IT IS SO ORDERED.

       DATED this 3rd day of May, 2019.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge



PAGE 2 – ORDER
